Citation Nr: 0400781	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  02-17 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether there is clear and unmistakable error in a 
decision of January 27, 1993 which denied service connection 
for mechanical low back pain.

2.  Entitlement to service connection for a bipolar disorder.

3.  Entitlement to a higher rating for a prolapse of the 
uterus with stress incontinence.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1988 to May 1992.  
She also had active duty for training and/or inactive duty 
training with the Army National Guard, the exact dates of 
which have not been verified.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of February and October 2002 
by the Department of Veterans Affairs (VA) Phoenix, Arizona, 
Regional Office (RO).   

The Board has found that additional development is required 
with respect to the claim for service connection for a 
bipolar disorder and the claim for a higher rating for a 
prolapse of the uterus with stress incontinence.  
Accordingly, those issues are the subject of a remand order 
located at the end of this decision.


FINDINGS OF FACT

1.  The veteran's claim for service connection for mechanical 
low back pain was denied by the RO on January 27, 1993. 

2.  The veteran did not file a notice of disagreement within 
one year of notification of the decision.

3.  The decision of January 27, 1993, which denied service 
connection for mechanical low back pain was based on the 
correct facts as they were known at that time, and was in 
accordance with the existing law and regulations.




CONCLUSION OF LAW

The decision of January 27, 1993, which denied service 
connection for mechanical low back pain does not contain 
clear and unmistakable error.  38 C.F.R. § 3.105(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that there is clear and unmistakable 
error in a decision of January 27, 1993, which denied service 
connection for mechanical low back pain.  She asserts that 
service connection should have been granted because the 
evidence at that time included service medical records which 
showed that she had sustained a back injury during service.  

Based on review of the relevant evidence in this matter, and 
for the following reasons and bases, it is the decision of 
the Board that there is no clear and unmistakable error in 
the rating decision of January 27, 1993, which denied service 
connection for mechanical low back pain.

The evidence which was of record at that time included the 
veteran's service medical records.  A record dated in January 
1992 showed a two week history of low back pain secondary to 
a forklift accident.  Physical examination was consistent 
with mechanical low back pain.  On follow up examinations in 
February and March 1992, it was noted that symptoms were 
resolving.    

The report of medical history given by the appellant in April 
1992 for the purpose of separation from service shows that 
she stated that she was in good health.  She checked a box 
indicating that she had a history of recurrent back pain.  On 
medical examination at that time, clinical evaluation of her 
spine was normal.  It was stated that her MLBP post forklift 
accident was stable. 

In the rating decision of January 27, 1993, the RO noted that 
the evidence of record included the veteran's service medical 
records summarized above.  The RO also noted that the 
appellant had failed to report for a VA examination.  The RO 
concluded that the injury in service was acute and 
transitory, and resolved fully with treatment, with no 
current findings of any chronic residual disability.  
Accordingly, the claim for service connection for mechanical 
low back pain was denied.

The veteran was notified by letter in March 1993 that the RO 
had denied her claim.  She was also notified of her appellate 
rights, but she did not file a notice of disagreement and did 
not appeal the decision.  Under the applicable law and 
regulations, previous determinations which are final and 
binding, including decisions regarding service connection, 
will be accepted as being correct in the absence of clear and 
unmistakable error.  See 38 C.F.R. § 3.105(a) (2001).

"Clear and unmistakable error" is the kind of error, of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  An asserted failure to evaluate and interpret 
correctly the evidence is not clear and unmistakable error.  
See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).

There is "clear and unmistakable error" when either the 
correct facts, as they were known at the time, were not 
before the adjudicator or where the statutory or regulatory 
provisions extant at that time were incorrectly applied.  A 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  See Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992).  Subsequently developed evidence is 
not applicable.  See Porter v. Brown, 5 Vet. App. 233, 235-
236 (1993). 

The Board notes that vague allegations that the prior 
adjudication failed to follow the law or regulations cannot 
satisfy the stringent pleading requirements for the assertion 
of clear and unmistakable error.  See Fugo v. Brown, 6 Vet. 
App. at 44-45.  A failure to fully develop evidence is not 
considered to be clear and unmistakable error.  "[T]he VA's 
breach of the duty to assist cannot form a basis for a claim 
of CUE because such a breach creates only an incomplete 
rather than an incorrect record."  Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  Nor may the failure to follow 
procedures in the VA Physician's Guide for Disability 
Evaluation Examinations be a basis for finding clear and 
unmistakable error because that guide was not a statute or 
regulation.  See Allin v. Brown, 6 Vet. App. 207, 214 (1994).  

The Board notes that there have been changes in the law 
during the pendency of this appeal.  However, the Board must 
observe that the Veterans Claims Assistance Act of 2000 is 
not applicable to CUE claims/motions which the veteran relies 
on to compel reversal of the January 1993 RO decision.  See 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

The Board finds that the decision of January 27, 1993, which 
denied service connection for mechanical low back pain was 
based on the correct facts as they were known at that time.  
The rating decision shows that the RO considered all of the 
evidence which was of record at that time, including the 
service medical records showing the occurrence of a back 
injury during service.  The records showing that the symptoms 
were resolving along with the normal clinical evaluation of 
the spine on separation examination provided a plausible 
basis for the RO's conclusion that the disorder had resolved.  
Although the appellant disagrees with the conclusions reached 
by the RO, an asserted failure to evaluate and interpret the 
evidence correctly is not clear and unmistakable error.  See 
generally, Eddy v. Brown, 9 Vet. App. 52 (1996).

The Board also finds that the decision by the RO was in 
accordance with the applicable law and regulations.  A 
service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
For the foregoing reasons, the Board finds that there is no 
clear and unmistakable error in the prior rating decision of 
January 27, 1993, which denied service connection for 
mechanical low back pain.  Accordingly, the benefit sought on 
appeal is denied.


ORDER

Revision of the rating decision of January 27, 1993, which 
denied service connection for mechanical low back pain, on 
the basis of clear and unmistakable error, is denied.


REMAND

Regarding the claim for service connection for a bipolar 
disorder, the appellant contends that the disorder began 
during a period of active duty for training with the Army 
National Guard.  An enlistment document dated in May 1997 
reflects that the appellant enlisted in the Army National 
Guard for a period of 6 years.  A statement of medical 
examination and duty status dated July 16, 1997, shows that 
she had a three week history of hallucinations, ideas of 
reference, and mood lability.  It was stated that she was on 
active duty and that her training began at 0700 on July 15, 
1997, and ended at 1600 July 18, 1997.  It was stated that 
the injury was not considered to have been incurred in the 
line of duty.  It was specifically stated that the symptoms 
began prior to duty.  

A service memorandum dated July 17, 1997, indicates that the 
appellant reported for duty the week of July 7-11, 1997.  
During that week she appeared distraught, but functional.  On 
July 15, 1997, she reported for duty.  She was barely able to 
function.  On Wednesday, July 16, 1997, she did not report 
for  duty.  A message was left stating that she would call 
later and explain why she could not come in, but a follow-up 
call was not received.  On July 17, 1997, her brother called 
and said that his sister did not appear to be in her right 
mind.  They reportedly had found her walking down the road 
near her house, picked her up, and took her home.  She stared 
off into space and talked to the wall.  Her mother was 
summoned and took her home to rest.  Her brother was advised 
that she needed to be seen by military physicians.  
Subsequently, she was scheduled to be seen on Friday morning 
at the medical facility at the Luke Air Force Base.  

A report of injury/illness/disease dated July 18, 1997, 
indicates that the appellant had training from July 7 to 11, 
and from July 15 to 18, 1997.  Her status was described as 
"Annual Training (AT)."  A service physician's statement 
reflects that he examined her on July 18, 1997, and 
determined that she was disabled for the performance of 
military duties due to a psychotic disorder. 

In reviewing the foregoing information, the Board notes that 
there is a question as to whether the service by the veteran 
in July 1997 constituted active duty for training.  In the 
statement of the case issued in October 2002, the RO, when 
setting forth the dates of military service, only listed the 
appellant's period of service from 05-23-88 to 05-22-92.  
After reviewing the evidence, the RO stated that the 
veteran's SMRs did not show she reported or was treated for a 
medical condition while serving on active duty, and that, in 
regards to state national guard members and reservists, 
injuries could only be granted service connection while 
called to active duty or while serving on active duty for 
training purposes.  The Board notes that the RO's findings 
with respect to the dates of service seem to be in conflict 
with the records summarized above.  The Board finds that 
clarification of the exact dates of any such qualifying 
active duty for training is required.  

In addition, the Board notes that additional evidence exists 
which has not been obtained.  The veteran was apparently 
hospitalized in July and August 1997 at the Charter Hospital, 
the St. Luke's Hospital, and the Maryville Samaritan 
Hospital.  Records from such hospitalizations must be 
obtained, as they may contain information which is relevant 
to the claim for service connection.  In addition, the Board 
notes that there are indications in the claims file that the 
appellant has also filed a claim for benefits with the Social 
Security Administration.  The claims file from that 
organization should also be obtained.  

With respect to the claim for a higher rating for a prolapse 
of the uterus with stress incontinence, the Board notes that 
the RO has not provided the veteran a VCAA duty to notify and 
assist letter.  The RO did not provide the appellant with a 
letter containing notice of the evidence needed to 
substantiate the claim, as well as allocation of burdens in 
obtaining evidence necessary to support the claim, including 
an explanation of which portion of any such information or 
evidence is to be provided by which party.  

Accordingly, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should attempt to verify, 
through official channels, the veteran's 
periods of military service, including 
any active duty for training and or 
inactive duty training with the Army 
National Guard or Army Reserves.  The RO 
should make specific findings with 
respect to whether the veteran had active 
duty for training and/or inactive duty 
training during July 1997.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a psychiatric 
disorder during the period from June 
through September 1997.  After securing 
the necessary release, the RO should 
obtain these records, including all 
hospitalization records from the Charter 
Hospital, the St. Luke's Hospital, and 
the Maryville Samaritan Hospital.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
appellant should include a statement as 
to the information and evidence necessary 
to substantiate the claims and should 
indicate which portion of any such 
information or evidence is to be provided 
by the claimant and which portion, if 
any, the VA will attempt to obtain on 
behalf of the claimant.

5.  The RO should attempt to obtain all 
available evidence of which it becomes 
aware as a result of the appellant's 
response to the additional notice.  The 
veteran should be provided notice as to 
any evidence which cannot be obtained.   

6.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



